Citation Nr: 0819959	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of tinnitus.  

2.  Entitlement to service connection of hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural history

The veteran served on active duty from November 1951 until 
November 1954.  

In October 1956 the RO received the veteran's initial claim 
of entitlement to service connection of tinnitus.  A 
January1957 rating decision denied the veteran's claim.  He 
did not appeal.  

In February 2006, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to tinnitus 
as well as an initial claim of entitlement to service 
connection for bilateral hearing loss.  The May 2006 rating 
decision denied the veteran's claims.  The veteran disagreed 
with the May 2006 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2006.

In March 2008, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket has been granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection of tinnitus.  He also is 
seeking entitlement to service connection of hearing loss.  
For the reasons set out immediately below, the Board has 
determined that remand is required.  

Tinnitus claim

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The United States Court of Appeals for Veterans Claims (the 
Court) determined in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
that for new and material evidence claims in order to comply 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), "VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant."  
See Kent, 20 Vet. App. at 9-10. The Court also noted that 
"the VCAA requires [VA] to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial." Id. at 10.  

At the time of the RO's prior final denial in January 1957, 
in-service incurrence of injury had been conceded.  [The 
veteran was treated for inflamed ear drums in December 1951.]  
Additionally, tinnitus was diagnosed during a January 1957 VA 
examination.  The January 1957 VA examiner concluded that it 
was possible, but not medically certain, that the in-service 
injuries caused the current tinnitus.  Accordingly, at the 
time of the prior final denial, the sole unestablished 
element was medical nexus.  

In a March 2006 VCAA letter the veteran was advised that 
evidence of an in-service diagnosis of tinnitus was required; 
crucially, the veteran was not advised that he was required 
to provide competent medical evidence of a nexus between 
tinnitus and his military service.  The veteran has not yet 
received a letter which provides this information as 
contemplated by the Court in Kent [namely that evidence 
concerning nexus to service must be presented in order to 
reopen the tinnitus claim.]  This issue must therefore be 
remanded for appropriate notice under Kent.  

Hearing loss claim

In this case, the medical evidence is clear that current 
disability exists.  Specifically, a March 2006 VA audiology 
report shows diagnosed hearing loss.    

Moving to in-service incurrence of disease or injury, hearing 
loss was not noted in the veteran's service medical records.  
However, the veteran's exposure to 
in-service ear trauma was conceded at the time of his January 
1957 VA examination.  

In this case, therefore, there appears to be evidence that 
satisfies current disability and also in-service incurrence 
of injury.  To date, there is no competent medical evidence 
addressing the final element, medical nexus.  This issue 
therefore raises questions that must be addressed by an 
appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board has determined that a medical nexus opinion must be 
obtained.  

Accordingly, the case is REMANDED o the Veterans Benefits 
Administration (VBA) for the following action:

1.  As has been discussed above, VBA 
should provide the veteran with a letter 
which complies with the notification 
requirements of Kent.  

2.  VBA should also arrange for a VA 
audiology  examination of the veteran to 
determine the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.  The veteran's claims folder 
should be provided for review.  An opinion 
as to whether or not any diagnosed hearing 
loss is at least as likely as not related 
to any events in-service along with 
supporting reasons and bases should be 
provided.  The examination report should 
be associated with the veteran's VA claims 
folder.

3.  After completing any additional 
development which is deemed necessary, VBA 
should then review the record and 
adjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given appropriate opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



